Name: Commission Implementing Regulation (EU) NoÃ 717/2011 of 20Ã July 2011 entering a name in the register of protected designations of origin and protected geographical indications (Cornish Pasty (PGI))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  consumption;  marketing;  Europe
 Date Published: nan

 23.7.2011 EN Official Journal of the European Union L 193/13 COMMISSION IMPLEMENTING REGULATION (EU) No 717/2011 of 20 July 2011 entering a name in the register of protected designations of origin and protected geographical indications (Cornish Pasty (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, the United Kingdoms application to register the name Cornish Pasty was published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, that name should therefore be entered in the register. (3) However, by virtue of the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006, a transitional period may be set for undertakings established in the Member State in which the geographical area is located, provided that the undertakings concerned have legally marketed the products in question, using the names concerned continuously for at least 5 years preceding the date of the publication referred to in Article 6(2) of that Regulation, and have noted that point in the national objection procedure referred to in Article 5(5) thereof. (4) In a letter received on 25 March 2011, the UK authorities confirmed to the Commission that the following undertakings established on their territory met the conditions set out in the second subparagraph of Article 13(3) of Regulation (EC) No 510/2006: Pukka Pies Ltd, Pork Farms Ltd, Shire Foods Ltd, Northern Foods plc, Greggs plc, Peters Food Service Ltd and Kerry Group plc. (5) Those undertakings should therefore be allowed to continue to use the registered name Cornish Pasty during a transitional period of 3 years from the entry into force of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Pukka Pies Ltd, Pork Farms Ltd, Shire Foods Ltd, Northern Foods plc, Greggs plc, Peters Food Service Ltd and Kerry Group plc may, however, continue to use that name for a period of 3 years from the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 190, 14.7.2010, p. 33. ANNEX Foodstuffs listed in Annex I to Regulation (EC) No 510/2006: Class 2.4. Bread, pastry, cakes, confectionery, biscuits and other bakers wares UNITED KINGDOM Cornish Pasty (PGI)